Citation Nr: 0936074	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for facial swelling, to 
include as secondary to an undiagnosed illness.

2. Entitlement to a disability rating greater than 10 percent 
for service-connected undiagnosed illness manifested by joint 
pain, headaches, and fatigue.

3. Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss for the period of 
time prior to October 9, 2008.

4. Entitlement to a disability rating greater than 10 percent 
for service-connected bilateral hearing loss for the period 
of time beginning October 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to 
September 1966, from November 1966 to November 1972, and from 
September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO) that denied the claims of entitlement to 
service connection for facial swelling, to include as 
secondary to an undiagnosed illness, entitlement to an 
increased disability evaluation for a service-connected 
undiagnosed illness manifested by joint pain, headaches, and 
fatigue, and entitlement to an increased (compensable) 
disability evaluation for service-connected bilateral hearing 
loss.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2008.  A 
transcript of this proceeding has been associated with the 
claims file.  This case was previously before the Board in 
January 2008 at which time it was remanded for more 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The record includes a November 2008 VA examination noting 
that the Veteran has chronic depression.  It is unclear 
whether that condition is related to service, to include due 
to a service-connected disability.  A claim of service 
connection for depression is not before the Board at this 
time, and in fact has not been adjudicated by the RO.  Thus, 
a claim of service connection for depression is REFERRED to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

2.  The Veteran's facial swelling, also known as Sjogren's 
Syndrome, is associated with a diagnosed condition that began 
years after service and was not caused by any incident of 
service.

3.  The Veteran's current joint pain has been attributed to 
his nonservice-connected and diagnosed arthritic disorders 
and the Veteran's fatigue has been attributed to his 
nonservice-connected depression.  There are no current 
complaints of headaches.     

4.  Prior to October 9, 2008 the Veteran had Level I hearing 
loss in the right ear and Level II hearing loss in the left 
ear, evaluated as non-compensable.

5.  Beginning October 9, 2008 the Veteran had Level II 
hearing loss in the right ear and Level III hearing loss in 
the left ear, evaluated as 10 percent disabling.


CONCLUSIONS OF LAW

1.  Facial swelling, also known as Sjogren's Syndrome, to 
include as due to an undiagnosed illness, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  The criteria for a disability rating greater than 10 
percent for service-connected undiagnosed illness manifested 
by joint pain, headaches, and fatigue are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.27, 4.88a, 4.88b, Diagnostic Code (DC) 8863-6354 
(2008).
  
3.  The criteria for a compensable disability rating for 
bilateral hearing loss for the period of time prior to 
October 9, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic 
Code 6100 (2008).

4.  The criteria for a disability rating greater than 10 
percent for bilateral hearing loss for the period of time 
beginning October 9, 2008 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claims for service 
connection for facial swelling and increased rating for 
undiagnosed illness manifested by joint pain, headaches, and 
fatigue and bilateral hearing loss.  With regard to the 
facial swelling, the Veteran contends that he first developed 
facial swelling during his Persian Gulf service and later 
developed Sjogren's Syndrome after service.  With regard to 
the increased rating claims, the Veteran contends that his 
service-connected undiagnosed illness manifested by joint 
pain, headaches, and fatigue and bilateral hearing loss are 
more disabling than currently evaluated.   

Legal Criteria

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).  

In addition, service-connected disability compensation may be 
paid to: (1) a claimant who is "a Persian Gulf veteran"; 
(2) "who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), 
(b).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  Also, 
"chronic" refers to  disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period.  
The 6- month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  A request for an increased rating is to be 
reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board will also consider that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

	1.  Facial Swelling

The Veteran contends that service connection for facial 
swelling is warranted.  Service treatment records are 
negative for complaints of facial swelling in service.  
Examination reports dated in March 1962, August 1966, 
November 1966, November 1972, August 1973, and April 1991 
show a normal "head, face, neck, and scalp."    

The Veteran was discharged from military service in August 
1991 and the Veteran underwent a Persian Gulf Registry 
examination in October 1994.  At that time the Veteran 
complained of joint pain, headaches, and fatigue but there 
were no complaints of facial swelling.  

The first indication of facial swelling is a private 
treatment report dated in October 1998 from Dr. J.S.  This 
report notes complaints of parotid swelling for the past 
year.  Dr. J.S. noted that the Veteran's clinical examination 
was very impressive for parotid swelling and expressed 
concern over a possible diagnosis of Sjogren's syndrome.  In 
December 1998 Dr. J.S. diagnosed the Veteran with Sjogren's 
syndrome.  

A September 1999 VA joints examination shows that the Veteran 
was previously diagnosed with Sjogren's disease by a private 
physician.  This report also notes that even through the 
Veteran's Sjogren's antibodies were negative the diagnosis of 
Sjogren's Syndrome was made because the Veteran had parotid 
gland enlargement, documented since at least 1992.  The 
September 1999 VA examiner continued the diagnosis of 
Sjogren's disease and noted that this diagnosis may account 
for the Veteran's generalized joint pain.  There are no 
complaints of facial swelling in the September 1999 VA 
examination report.    

In a subsequent private treatment report dated in October 
2005, Dr. N.S. wrote that the Veteran had Sjogren's syndrome 
that had no identifiable cause. Dr. N.S. stated that the 
Veteran's symptoms, including parotid gland swelling, 
developed after his combat service in Desert Storm.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination for his complaints of facial swelling in November 
2008.  At that time the Veteran complained of bilaterally 
enlarged parotid glands.  The examiner noted that the Veteran 
first noticed this in 1997 and was eventually seen by a 
rheumatologist in 1999.  The examiner also noted that while 
serologic tests for autoimmune disease were negative, the 
Veteran's facial features were so typical for Sjogren's 
syndrome that his photograph could have been "put in a 
book" to demonstrate this condition.  Upon physical 
examination, the November 2008 VA examiner also diagnosed the 
Veteran with Sjogren's disease, with bilateral parotid 
enlargement.  The examiner noted that this was not an 
undiagnosed condition, it was a well recognized entity of 
autoimmune origin.  Finally, the examiner opined that it was 
less likely as not that the Veteran's Sjogren's syndrome 
originated during military service.    
  
Based on the evidence above, the Board finds that the 
symptomatology for which the Veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  Since there is, of record, medical evidence 
attributing the Veteran's facial swelling to Sjogren's 
syndrome, a clinically-diagnosed disorder, the requirements 
for entitlement to service connection for an undiagnosed 
illness under 38 C.F.R. § 3.317 have not been met.

Service connection is also not warranted for facial 
swelling/Sjogren's syndrome on a direct basis.  There is no 
clinical evidence of facial swelling during service or within 
one year after service.  Rather, the first medical evidence 
of facial swelling is in 1998, which was approximately seven 
years after service separation.  Such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  While the Veteran believes that his facial swelling 
is related to military service, he, as a layperson, is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Rather, medical 
evidence on this point is needed.  The November 2008 VA 
examination included a medical opinion that the condition was 
not related to service. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for facial swelling, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

	2.  Undiagnosed illness manifested by joint pain, 
headaches, and fatigue

The Veteran's service treatment records are negative for 
joint aches, fatigue, and headaches but headaches of 
questionable etiology, complaints of fatigue, and arthralgia 
are noted in private treatment reports only a few years after 
the Veteran's discharge from military service.  He submitted 
a claim for service connection for joint aches, fatigue, and 
headaches in May 1995 and was afforded VA examinations in 
June and July 1995.  By rating decision dated in June 1997 
the RO granted service connection for undiagnosed illness 
manifested by joint pain, headaches, and fatigue, assigning a 
10 percent disability rating effective November 2, 2004, the 
effective date of the low authorizing compensation for 
undiagnosed illnesses since the claim was filed within one 
year of that date.  This 10 percent disability rating was 
continued by rating decision dated in February 2000 and in 
December 2004 the Veteran submitted a claim for an increased 
rating.    

The Veteran's service-connected undiagnosed illness 
manifested by joint pain, headaches, and fatigue is currently 
rated under 38 C.F.R. § 4.88a, Diagnostic Code (DC) 8863-
6354.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen. 38 C.F.R. § 4.27.  Here, the Veteran's service-
connected undiagnosed illness manifested by joint pain, 
headaches, and fatigue is rated as analogous to chronic 
fatigue syndrome.

Under DC 6354, chronic fatigue syndrome (CFS) symptoms that 
wax and wane but result in periods incapacitation of at least 
one but less than two weeks total duration per year, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted 
where there are CFS symptoms which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  A 40 percent disability 
rating is warranted where there are CFS symptoms manifested 
by debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion or a combination of other signs and symptoms, which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, DC 6354, Note.

Evidence relevant to the current level of severity of the 
Veteran's joint pain, headaches, and fatigue includes VA 
examination reports dated in January 2005, July 2005, and 
November 2008.  During the January 2005 Gulf War VA 
examination the Veteran complained of "being tired all the 
time" as well as scattered arthralgias of the joints of the 
hands and low back with some dysesthesias of the upper 
extremities as well.  His more recent history included 
sustaining a transient ischemic attack for which he was 
briefly hospitalized at a VA facility.  Workup did not 
establish a specific etiology for his neurologic symptoms but 
the Veteran was placed on Plavix.  He also had a renal 
evaluation because of microalbuminaria.  The Veteran reported 
a history of diabetes mellitus, lipidemia, hypertension, and 
joint pain for which he is on a regimen of medications.

A review of the systems revealed bilateral angle of the jaw 
swelling for which no etiology had thus far been established.  
There was a painful induration of the parotid area associated 
with no oral cavity or eye dryness.  In the pulmonary area, 
he was felt to require a CPAP device because of sleep 
disorder and this was not tolerated.  In the cardiovascular 
area, he had hypertension.  Gastrointestinal system revealed 
a post meal diarrhea suggested an irritable bowel syndrome 
phenomenon.  Genitourinary examination noted that the Veteran 
had been seen by a nephrologist recently for a urinary 
microalbumin elevation and the assessment included ultrasound 
imaging which did not reveal any distinct abnormality.  
Neuromuscular examination revealed multiple site arthralgias 
with right knee intermittent pain and swelling resulting in a 
possible diagnosis of osteoarthritis.

Objective findings revealed a bilateral parotid enlargement 
with firmness to the gland bilaterally with some discomfort 
on palpation.  The oral cavity revealed some missing and 
carious teeth.  The lungs aerated bilaterally fairly well 
with no focal rales.  Examination of the heart revealed 
normal sinus rhythm present with ventricular rate 100 per 
minute.  No S3 or S4.  Breasts revealed no masses and there 
was no visceromegaly on the abdomen.  Penis was normal and 
there was minimal bilateral epidiymal nodulation.  Rectal 
examination revealed a firm prostate with regular contour but 
no distant nodularity 2-3+ in size.  Examination of the 
extremities revealed good pedal pulses bilaterally with 
intact monofilament perception in both feet.  Skin was 
generally intact with no ulcerations noted.  The right knee 
revealed periarticular thickening with no warmth or redness.  
Range of motion testing revealed full flexion to 110 degrees 
limited by pain only.  The counterpart left knee was 130 
degrees flexion and normal in contour.  The digits of the 
hands and feet were grossly unremarkable with no nodulation 
or joint deformity and good range of motion of the digits.  
There was no leg edema.  

Diagnostic studies included an electrocardiogram which 
revealed borderline sinus tachycardia, otherwise 
unremarkable.  Laboratory studies, X-rays, and other imaging 
studies were accomplished at Luke Air Force Base outpatient 
clinic within the recent past and the examiner noted that 
these reports would be obtained for review.  The following 
impressions were made:  1) siladenitis with bilateral parotid 
gland enlargement accompanied by symptoms of fatigue and 
polyarthralgia raising the question of a Sjogren's syndrome - 
not established with present laboratory data, 2) type 2 
diabetes mellitus, controlled, 3) lipidemia, 4) hypertension 
with evidence of hypertensive cardiovascular heart disease, 
5) irritable bowel syndrome, 6) possible Epstein barr.  

The Veteran was afforded another VA examination in July 2005, 
specific to chronic fatigue syndrome.  The July 2005 VA 
examiner was specifically requested to examine the Veteran 
using the criteria for joint disease, including the DeLuca 
guidelines.  At the time of the July 2005 examination the 
Veteran reported that even before becoming chronically 
fatigued and tired, he was calling in sick as a mail carrier 
frequently, the post office even tried to get him to 
medically retire because of this but he finally retired on 
the basis of years served in 1998.  He then went to work in 
the mail room of an oil company, but that office moved in 
2002 and he has not had a regular job since.  The examiner 
noted that unlike what would be expected with most chronic 
fatigue syndrome, with some improvement or resolution after a 
few years, the Veteran's chronic tiredness had never 
relented.  The symptoms were so similar to those of 
depression, it was difficult to separate his symptoms from 
those which could be attributable to the fact hat he had been 
diagnosed as having depression and had been on 
antidepressants for several years.  He was currently taking 
sertraline or Zoloft 100 milligrams (mg) daily but reported 
that the medication did not really help.

Despite this, the Veteran indicated that he had been very 
active since he and his wife were essentially raising two 
grandchildren, ages 5 1/2 and 1 1/2.  He plays with them daily, 
takes them to a play area, and feeds them, despite being 
tired all the time.  He did report a one hour, 15 minute nap 
daily.  He described a significantly active day and indicated 
that he has tried to find work but was unable to find a job.

The Veteran denied having fevers, pharyngitis symptoms, and 
lymph node enlargement.  He exercised daily, playing with the 
children, and did not have fatigue for the following 24 hours 
as he can play with the again day after day.  He did have 
frequent headaches, bitemporal/parietal but he could not say 
definitely that they were different from any headaches he had 
had in the past.  He seemed to sleep well.  It was noteworthy 
that he had been diagnosed as having sleep apnea, but could 
not tolerate CPAP.  Obviously, sleep apnea was another 
condition which could be the cause of his chronic tiredness 
as he was on no treatment.  The Veteran denied incapacitating 
episodes, either required by his doctor or not required by a 
doctor.

The Veteran stated that "everything hurts, all the time."  
By this he meant his entire body but when asked specifically 
if this was his muscles, he did not point them out 
necessarily and as to joints, he did not hurt in every joint 
but had specific joints which hurt.  The examiner noted that 
what was said to be typical of chronic fatigue syndrome was 
migratory arthralgias, however the Veteran did not describe 
migratory arthralgias.  Migratory arthralgias would not 
likely demonstrate limitation of motion of joints or 
limitation of motion of the joints after use.  In the case of 
this Veteran, he was known to have lumbar spine arthritis, 
bilateral knee arthritis (especially of the right knee), and 
right hip arthritis based on past X-rays.  The Veteran also 
complained of chronic neck pain with neck popping which, 
according to the examiner, was clearly a mechanical type of 
pain indicative of actual disease of the cervical spine.  The 
Veteran also confirmed that X-rays have shown such 
abnormalities, however these X-rays have not been associated 
with the Veteran's VA medical records.  

In other words, the examiner noted that the joints and joint 
areas which hurt the Veteran were mostly due to known disease 
and demonstrated radiologically.  The examiner noted that the 
symptoms described by the Veteran were mechanical joint 
symptoms and were not an expression of chronic fatigue 
syndrome.  The examiner also noted that the Veteran had 
probable mechanical shoulder problems, either chronic 
bursitis or perhaps even degenerative arthritis, manifested 
by limitation of motion.  The Veteran could not fully reach 
up, that is abduct or forward flex, the shoulders due to pain 
which started at a certain point.  Since the examiner did not 
know yet with certainty about the etiology of these shoulder 
pains, despite the fact that they were clearly not what is 
described as chronic fatigue syndrome, he was questioned 
about other aspects of this.  The examiner stated that 
repetitive use of the shoulders or repetitive motion did not 
lead to further restriction but actually seemed perhaps to 
loosen him up a bit.  Any limit he has had the Veteran has 
attributed to pain and not to weakness, fatigability, or lack 
of endurance.  

The only specific joints of which the Veteran complained, 
outside the areas of known disease attributable to known 
conditions, were regarding the proximal interphalangeal joint 
(PIP) joints of digits two to five of both hands.  It is 
these joints that ache intermittently.  They do not swell.  
The Veteran did not describe any limitations of motion.  
Repetitive movement or use of these joints does not lead to 
any restriction of motion or function.  He had no grip 
abnormalities.  His main functional limitations were due to 
back pain and right knee pain.  He could not walk more than 
about 200 feet until those areas stopped him and required him 
to rest and sit if possible.  Even though he did not bring it 
today, he usually used a can because of his right knee 
arthritis.  

Physical examination revealed a blood pressure of 180/82 and 
pulse of 84.  The Veteran was alert, pleasant, cooperative, 
and obese.  His gait was antalgic due to an obviously 
deformed, enlarged right knee with genu varus.  Oropharynx 
examination showed no sign of inflammation.  Neck and 
axillary examination revealed no lymphadenopathy and possible 
Sjogren's disease.  Heart examination revealed mild 
tachycardia with no murmur or gallop.  The abdomen was obese 
with no palpable viscera and there were no skin lesions seen.  
Vascular examination revealed weak posterior tibial pulses, 
full dorsalis pedis pulses, normal feet with abundant hair 
growth, and no signs of ischemia.  Neurologic examination 
revealed intact cranial nerves, strength, grip strength, and 
deep tendon reflexes including ankle reflexes.  Examination 
of the cervical spine, lumbar spine, and knees was not done 
as the Veteran had down diseases in those areas as described 
above.  Examination of the hands revealed no objective 
abnormalities.  The Veteran could touch the tips of each 
finger to the transverse lines of the palms indicating full 
range of motion.  Thumb range of motion was normal and he 
could approach the thumb to each fingertip and to the fifth 
MCP (metacarpal phalangeal) joint.  The joints of which the 
Veteran specifically complained were the PIP joints of digits 
two through five.  Digits two and three, range of motion was 
zero to 95 degrees, and at four and five, range of motion was 
zero to 90 degrees.  After repetitive movement, this did not 
change.  

Examination of the shoulders revealed no crepitus of the 
shoulders.  On abduction, active range of motion was limited 
to the point at which pain started, 104 degrees right and 114 
degrees left.  They could be passively moved beyond this 
point, to 114 degrees right and 126 degrees left.  After 
repetitive movement, the Veteran was actually able to abduct 
slightly beyond baseline on the right, to 110 degrees and 
approximately to baseline on the left, to 125 degrees.  
Forward flexion was zero to 130 degrees right and zero to 135 
degrees on left, passively able to move this slightly beyond 
to 140 degrees on the right and 145 degrees on the left.  
There was no significant change after repetitive motion.  
Range of motion was otherwise acceptable with 70 degrees 
external rotation bilaterally and over 90 degrees internal 
rotation bilaterally.  

The impression was chronic fatigue syndrome, accepted already 
as a diagnosis, but the symptoms described by the Veteran 
were primarily those of another established condition, his 
depression.  In addition, the Veteran had sleep apnea, 
another cause of chronic tiredness and drowsiness, and it is 
untreated.  A diagnosis of chronic fatigue syndrome in the 
presence of these conditions was noted to be very tenuous.  
The examiner noted that the only undiagnosed areas of joint 
pain, where no cause has been established or strongly 
suspected, are the PIP joints of the hands.  Although there 
had not been any specific diagnosis attributed to his 
shoulder pain and limitations of motion, they have all the 
characteristics of mechanical pain related to some type of 
shoulder pathology, even should the X-rays prove to be 
negative.  

X-ray examination of the shoulders and cervical spine showed 
degenerative joint disease and degenerative disc disease.  
The examiner further opined that these symptoms were not from 
chronic fatigue syndrome.  

During the November 2008 VA undiagnosed illness examination 
the examiner noted that the Veteran had a number of diagnosed 
conditions, many of which were not directly related to the 
symptoms being evaluated, but they were conditions which must 
be kept in mind as either directly contributing perhaps to 
some of the Veteran's symptoms or indirectly contributing by 
virtue of the many medications he is taking.  Those 
conditions include long-standing hypertension, type 2 
diabetes mellitus, coronary artery disease with stent 
placement in December 2007, and especially chronic depression 
requiring treatment for many years.  The Veteran extensive 
degenerative arthritis and degenerative disc disease 
complicate any evaluation of joint pains due to an 
undiagnosed condition, as will be detailed below.  

The November 2008 VA examiner first discussed the Veteran's 
facial swelling and concluded, as above, that the Veteran had 
Sjogren's syndrome, which was a diagnosed condition, and that 
this was not related to his service-connected condition 
involving undiagnosed illnesses.  The examiner then discussed 
the Veteran's chronic fatigue with tiredness and noted that 
the Veteran has already been diagnosed with chronic fatigue 
syndrome but that his symptoms were not typical for chronic 
fatigue syndrome as there was no low-grade fever, chronic 
pharyngitis, cervical axillary lymphadenopathy, or migratory 
joint pains.  The examiner then discussed the Veteran's 
complaints of joint pain and noted that every spinal or joint 
X-ray report available to the examiner demonstrated 
degenerative arthritis.  Physical examination revealed 
results similar to the July 2005 chronic fatigue syndrome VA 
examination.  The Veteran was also afforded a detailed joints 
and spinal examination along with X-rays.  

Upon conclusion of both the undiagnosed illness and joints 
examinations the November 2008 VA examiner provided the 
following diagnoses:  1) Sjogren's syndrome with bilateral 
parotid enlargement which accounted for the Veteran's facial 
swelling.  This was not an undiagnosed condition, it was a 
well-recognized entity of autoimmune origin and it was less 
likely than not that this condition originated during 
military service, 2) chronic fatigue:  the features normally 
required for the diagnosis of classical chronic fatigue have 
already been recognized as service-related, however its 
origin on any known medical basis is not clear, but the 
Veteran has chronic depression, which can present with 
exactly those symptoms, and chronic sleep disturbance and 
sleep deprivation he attributes to nightmares and urinary 
frequency at night (nocturia), and 3) in the opinion of this 
examiner, based upon all of the above information, the 
Veteran's mechanical joint pain is due mostly to degenerative 
arthritis and not migratory or other atypical unexplained 
joint pains as might be attributable to a Gulf War induced 
illness.  There was no evidence that such arthritis 
conditions originated during the Veteran's period of military 
service, it is less likely as not that they are related to 
his military service.  

Also of record are VA and private treatment records dated 
through 2007 which show treatment for the above discussed 
disorders.

Given the evidence above, the Board concludes that a 
disability rating greater than 10 percent is not warranted 
for the Veteran's service-connected undiagnosed illness 
manifested by joint pain, headaches, and fatigue.  As above, 
both the July 2005 and November 2008 VA examiners attributed 
the Veteran's joint pain to his nonservice-connected and 
diagnosed arthritic disorders and attributed the Veteran's 
fatigue to his nonservice-connected depression.  As for the 
headaches, neither the January 2005, July 2005, nor November 
2008 VA examination reports contain specific complaints of 
headaches, rather these reports reflect the Veteran's 
complaints of joint pain and fatigue.  Therefore, it appears 
that the Veteran is no longer experiencing headaches of 
unknown origin.   

Also, in order to be entitled to the next higher rating of 20 
percent, the evidence must show that there are CFS symptoms 
manifested by debilitating fatigue, cognitive impairments, or 
other impairments such as inability to concentrate, 
forgetfulness, confusion or a combination of other signs and 
symptoms, which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  As above, both the July 2005 and November 
2008 VA examiners questioned the diagnosis of chronic fatigue 
syndrome for the Veteran.  Furthermore, during the July 2005 
VA examination the Veteran denied any periods of 
incapacitation.  As such, he does not meet the criteria for a 
higher disability rating under DC 6354.    

        3.  Bilateral hearing loss

The Veteran's military entrance examination in 1962 shows 
normal hearing and separation examination in 1972 showed 
hearing loss in the left ear with some worsening of hearing 
in the right ear while on active duty.  He submitted a claim 
for service connection for bilateral hearing loss in May 1995 
and was afforded a VA audiological examination in June 1995.  
By rating decision dated in June 1997 the RO granted service 
connection for bilateral hearing loss, assigning a 
noncompensable disability rating effective May 30, 1995, the 
date of the Veteran's claim for service connection.  In 
December 2004 the Veteran submitted a claim for an increased 
rating and he was afforded another VA audiological 
examination in January 2005.  By rating decision dated in 
August 2005 the RO continued a non-compensable rating for the 
bilateral hearing loss and the Veteran thereafter perfected 
an appeal.  Subsequently, the Veteran was afforded another VA 
audiological examination in October 2008 and by rating 
decision dated in June 2009 the RO increased the disability 
rating for the bilateral hearing loss from non-compensable to 
10 percent disabling effective October 9, 2008, the date of 
the most recent VA audiological examination. 

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  

As above, the Veteran was afforded a VA audiological 
examination in January 2005 which reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
30 dB
35 dB
75 dB
Left 
Ear
20 dB
45 dB
85 dB
85 dB

Puretone Threshold Average
Right Ear
40 dB
Left Ear
58.75 dB

Speech Recognition
Right Ear
96%
Left Ear
92%
A second VA audiological examination in October 2008 reported 
the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
35 dB
50 dB
70 dB
85 dB
Left 
Ear
30 dB
65 dB
85 dB
90 dB

Puretone Threshold Average
Right Ear
60 dB
Left Ear
67.5 dB

Speech Recognition
Right Ear
92%
Left Ear
88%

At the January 2008 personal hearing, the Veteran testified 
that his hearing was getting worse.  He recently received 
hearing aids, but did not use them constantly.  He further 
testified that he has difficulty making out the words when he 
watches television or if someone is talking to him.  

There are two periods of time at issue here: from May 30, 
1995 to October 8, 2008, when the Veteran's bilateral hearing 
loss was evaluated as noncompensably disabling; and from 
October 9, 2008 to the present, while the Veteran's bilateral 
hearing loss was evaluated as 10 percent disabling.  The 
Board will consider the proper evaluation to be assigned for 
both time periods.  See Hart, 21 Vet. App. at 505.  

a.	Prior to October 9, 2008

In the present case, the evidence does not show an 
exceptional level of impaired hearing prior to October 9, 
2008 such that 38 C.F.R. § 4.86 is not applicable to the 
Veteran's claim. 
 
Applying the results from the January 2005 VA audiological 
examination to Tables VI yields a Roman numeral value of I 
for the right ear and a Roman numeral value of II for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss was correctly evaluated as zero percent 
disabling in the August 2005 rating decision.  Id.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss for the period of time 
prior to October 9, 2008. 38 C.F.R. § 4.3.
 
b.	Beginning October 9, 2008

In the present case, the evidence does not show an 
exceptional level of impaired hearing beginning October 9, 
2008 such that 38 C.F.R. § 4.86 is not applicable to the 
Veteran's claim. 
 
Applying the results from the October 2008 VA audiological 
examination to Tables VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of III for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the Veteran's 
hearing loss, while worse than it was in January 2005, is 
still zero percent disabling.  Id.  However, the RO has 
assigned the Veteran a 10 percent disability rating beginning 
October 9, 2008 and the Board will not disturb this.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for bilateral hearing loss for the 
period of time beginning October 9, 2008. 38 C.F.R. § 4.3.

In claims for increased rating for hearing loss, the VA 
examination must fully describe the functional effects caused 
by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007). 

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to specifically include 
the Veteran's own testimony at his January 2008 Board 
hearing, adequately addresses this issue.  Therefore, the 
Board finds that no prejudice results to the Veteran in that 
the functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record. 

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), July 
2005 and November 2008 VA examination reports show that the 
Veteran is currently unemployed.  As such, the Board must 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008).  

The July 2005 examiner noted the Veteran's report that he 
retired in 1998 from his job as a mail carrier on the basis 
of longevity.  Thereafter, he worked for a private company 
until 2002, when that company moved.  There is no evidence 
that the Veteran stopped working because of his service-
connected disabilities.  Rather, it appears from the July 
2005 and November 2008 VA examination reports that the 
Veteran is unemployed due to his nonservice-connected 
arthritis of several joints.  Here, the record does not 
establish that the rating criteria are inadequate for rating 
any of the Veteran's service-connected disabilities.  The 
Board finds that the rating criteria considered in this case 
regarding these issues reasonably describe the Veteran's 
disability level and symptomatology.  The Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluations for the service-connected 
disabilities at issue are adequate and referral is not 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has previously held that 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  Hence, the Board finds 
that although such notice was not provided in this case, that 
error was not prejudicial.  

Substantially compliant notice was sent in January 2005, 
March 2006, May 2008, and June 2008 letters and the claims 
were readjudicated in a June 2009 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for facial swelling is denied.  

A disability rating greater than 10 percent for service-
connected undiagnosed illness manifested by joint pain, 
headaches, and fatigue is denied.

Prior to October 9, 2008, a compensable disability rating for 
service-connected bilateral hearing loss is denied.

Beginning October 9, 2008, a disability rating greater than 
10 percent for service-connected bilateral hearing loss is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


